 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                      IN THE UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00007 NONE-BAM
12                                      Plaintiff,       STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE DATE AND ORDER
13                              v.
14   HECTOR OCHOA RUIZ, ET. AL.                          Date: March 23, 2020
                                                         Time: 1:00 p.m.
15                                      Defendants.      Honorable Barbara A. McAuliffe
16

17

18           The United States of America, by and through MCGREGOR W. SCOTT, United States

19   Attorney, and KATHLEEN A. SERVATIUS and KATHERINE E. SCHUH, Assistant United States

20   Attorneys, and the defendants, by and through their respective attorneys of record, hereby stipulate to

21   continue the status conference in this case from March 23, 2020 until June 8, 2020 at 1:00 p.m

22           On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the

23   Eastern District of California scheduled to commence before May 1, 2020. This General Order was

24   entered to address public health concerns related to COVID-19.

25           Although the General Order addresses the district-wide health concern, the Supreme Court has

26   emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27   openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28   Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      Stipulation to Continue Trial Date and Trial
      Confirmation
                                                         1
 1   exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
 2   at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
 3   judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
 4   orally or in writing”).
 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
 6   and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances
 7   are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
 8   justice served by taking such action outweigh the best interest of the public and the defendant in a
 9   speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets
10   forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
11   served by the granting of such continuance outweigh the best interests of the public and the defendant in
12   a speedy trial.” Id.
13           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
14   T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
15   natural disasters, or other emergencies, this Court has discretion to order a continuance in such
16   circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
17   following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
18   recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
19   States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
20   September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21   similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
22           In light of the societal context created by the foregoing, this Court should consider the following
23   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
24   justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
25   for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
26   continuance must be “specifically limited in time”).
27                                                   STIPULATION
28           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

      Stipulation to Continue Trial Date and Trial
      Confirmation
                                                            2
 1   through defendant’s counsel of record, hereby stipulate as follows:
 2           1.       By previous order, this matter was set for status on March 23, 2020.
 3           2.       By this stipulation, defendant now moves to continue the status conference until June 8,
 4   2020, and to exclude time between March 23, 2020, and June 8, 2020, under Local Code T4.
 5           3.       The parties agree and stipulate, and request that the Court find the following:
 6                    a)       The government has represented that the discovery associated with this case
 7           includes voluminous investigative reports, wire interceptions recordings and electronic
 8           messages, precise location information data, and more. All of this discovery has been either
 9           produced directly to counsel and/or made available for inspection and copying.
10                    b)       Counsel for defendants desires additional time to review discovery and to confer
11           with their respective clients regarding a potential resolution of this matter.
12                    c)       Counsel for defendant believes that failure to grant the above-requested
13           continuance would deny him/her the reasonable time necessary for effective preparation, taking
14           into account the exercise of due diligence.
15                    d)       The government does not object to the continuance.
16                    e)       In addition to the public health concerns cited by General Order 611 and
17           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
18           this case because counsel or other relevant individuals have been encouraged to telework and
19           minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
20           contact should the hearing proceed.
21                    f)       Based on the above-stated findings, the ends of justice served by continuing the
22           case as requested outweigh the interest of the public and the defendant in a trial within the
23           original date prescribed by the Speedy Trial Act.
24                    g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
25           et seq., within which trial must commence, the time period of March 23, 2020 to June 8, 2020,
26           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
27           because it results from a continuance granted by the Court at defendant’s request on the basis of
28           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

      Stipulation to Continue Trial Date and Trial
      Confirmation
                                                            3
 1           of the public and the defendant in a speedy trial.
 2           4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the
 3   Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 4   must commence.
 5           IT IS SO STIPULATED.
 6
      Dated: March 18, 2020                                     MCGREGOR W. SCOTT
 7                                                              United States Attorney
 8
                                                                /s/ Kathleen A. Servatius
 9                                                              KATHLEEN A. SERVATIUS
                                                                Assistant United States Attorney
10

11
     DATED: March 18, 2020                           /s/ Matthew Lombard
12                                                   Matthew Lombard
                                                     Attorney for Defendant Manuel Jesus Delgado Montenegro
13

14   DATED: March 18, 2020                           /s/ Daniel L. Harralson
                                                     Daniel L. Harralson
15                                                   Attorney for Defendant Ricardo Andrade

16
     DATED: March 18, 2020                           /s/ Roger D. Wilson
17                                                   Roger Dale Wilson
                                                     Attorney for Defendant Miguel Meza
18

19   DATED: March 19, 2020                           /s/ Mark Wade Coleman
                                                     Mark Wade Coleman
20                                                   Attorney for Defendant Eleuterio Rosales Martinez

21
     DATED: March 18, 2020                           /s/ Kevin P. Rooney
22                                                   Kevin P. Rooney
                                                     Attorney for Defendant Miguel Angel Calderon
23

24   DATED: March 18, 2020                           /s/ Farid Yadegar
                                                     Farid Yagedar
25                                                   Attorney for Defendant Olga De-Servin

26

27   DATED: March 19, 2020                           /s/ David Arredondo
                                                     David Arredondo
28                                                   Attorney for Defendant Jesus Manuel Astorga

      Stipulation to Continue Trial Date and Trial
      Confirmation
                                                            4
 1   DATED: March 18, 2020                           /s/ Dale A. Blickenstaff
                                                     Dale A. Blickenstaff
 2                                                   Attorney for Defendant Jose Luis Robledo Carranza
 3
     DATED: March 18, 2020                           /s/ Mark A. Broughton
 4                                                   Mark A. Broughton
                                                     Attorney for Defendant Pedro Garcia
 5

 6   DATED: March 18, 2020                           /s/ Carol Ann Moses
                                                     Carol Ann Moses
 7                                                   Attorney for Defendant Ronnie Mesa, Jr.
 8
     DATED: March 18, 2020                           /s/ Richard M. Oberto
 9                                                   Richard M. Oberto
                                                     Attorney for Defendant Hector Antonio Ochoa Ruiz
10

11
                                                       ORDER
12
             IT IS HEREBY ORDERED that the 4th status conference in this case be continued from March
13
     23, 2020 until June 8, 2020 1:00 PM before Magistrate Judge Barbara A. McAuliffe.
14
             IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as
15
     requested outweigh the interest of the public and the defendants in a trial within the original date
16
     prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of
17
     computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
18
     commence, the time period of March 23, 2020 through June 8, 2020, inclusive, is deemed excludable
19
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court
20
     at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
21
     action outweigh the best interest of the public and the defendant in a speedy trial.
22

23   IT IS SO ORDERED.
24
        Dated:       March 19, 2020                            /s/ Barbara    A. McAuliffe            _
25                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28

      Stipulation to Continue Trial Date and Trial
      Confirmation
                                                           5
